Citation Nr: 0732249	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-35 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for degenerative 
arthritis of the cervical spine.

2. Entitlement to service connection for degenerative 
arthritis of the right and left knee.  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1954 to 
August 1956.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Veterans' Administration Regional Office (VARO) in Waco, TX, 
that denied entitlement to the benefits sought.   


FINDINGS OF FACT

1.  The VA has made all reasonable efforts to assist the 
veteran in the development of his claims and notified him of 
the information and evidence necessary to substantiate the 
claims addressed in this decision.

2. The competent medical evidence does not establish a causal 
connection between the veteran's cervical problems and the 
veteran's active service.

3. The competent medical evidence does not establish a causal 
connection between the veteran's right and left knee problems 
and the veteran's active service.


CONCLUSION OF LAW

1.  Any chronic disorder of the cervical spine was not 
incurred in or aggravated by active military service, or 
proximately caused by or aggravated by his service-connected 
lower back disability; any degenerative arthritis present may 
not be presumed to have been incurred therein. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2007).

2.  Any chronic bilateral knee disorder was not incurred in 
or aggravated by active military service, or proximately 
caused by or aggravated by his service-connected lower back 
disability; any degenerative arthritis present may not be 
presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 
2006 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The March 2005 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claim, namely, proof of: (a) an injury in 
military service or disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information and to indicate whether or 
not he had any such additional evidence.  The Board finds 
that the veteran was effectively informed to submit all 
relevant evidence in his possession, and that he received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating.  
 A letter dated in March 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The BLANK letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided in BLANK.  If there 
is VCAA deficiency, i.e., VCAA error, this error is presumed 
prejudicial to the claimant.  VA may rebut this presumption 
by establishing that the error was not prejudicial.  See 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  In this case, the 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claim and the essential fairness 
of the adjudication process was not affected.  The claimant 
was provided VCAA notification and had knowledge in that 
regard.  As further noted below, VA has obtained all relevant 
evidence.  Thus, even though the initial VCAA notice came 
after the initial adjudication, there is no prejudice to the 
claimant.  See also Overton v. Nicholson, No. 02-1814 (U.S. 
Vet. App. September 22, 2006).        

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a August 2004 VA examination, which was thorough in 
nature and adequate for the purposes of deciding this claim.  
The Board finds that the medical evidence of record is 
sufficient to resolve this appeal, and the VA has no further 
duty to provide an examination or opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

Pertinent Laws and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303. That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury. If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis) are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Stated succinctly, for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999). The absence of any one element will result in the 
denial of service connection. See Coburn v. Nicholson, 19 
Vet. App. 427 (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury. 38 C.F.R. § 3.310(a). 
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability. Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc). Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation. Allen, 7 Vet. App. at 448. 
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened. Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002). A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102. When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). The preponderance of the evidence must 
be against the claim for benefits to be denied. See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Analysis

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence). Rather, 
the Board will focus on the most salient and relevant 
evidence, but the veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

A review of pertinent medical evidence indicates that the 
veteran sustained a injury after falling from a second story 
window while in active service on December 10, 1954.   X-rays 
conducted at the time of the accident revealed non-displaced 
transfer fractures at L3 and L4.   The veteran was ambulatory 
two weeks later and was discharged to return to duty on 
January 3, 1955.   Service connection for a lower back injury 
has been granted.

A thorough review of the veteran's service medical records 
does not indicate that there was ever a complaint regarding 
the cervical spine, or the knees, during active duty.   

Post-service, the veteran sought treatment at a local 
hospital for various illnesses beginning in December of 2001.   

In August of 2004 the VA conducted an examination of the 
veteran's spine.  The examiner noted the veteran's history of 
a fracture at L3-L4.  The veteran reported low back pain 
since 1989.  The examiner diagnosed the veteran with 
degenerative arthritis of the cervical, thoracic, and lumbar 
spine.  

The veteran was referred for physical therapy in October of 
2004.  The veteran's medical history at that time included a 
diagnosis of degenerative joint disease of the cervical and 
lumbar spine and degenerative joint disease of the right and 
left knees.  Cervical pain was said to have been present 
"for years" and knee pain had been present for 
approximately one year.    

In April of 2005, the examiner who conducted the August 2004 
exam conducted a second VA examination.  The examiner was 
asked to provide an opinion as to whether the veteran's 
cervical complaints and bilateral knee complaints were likely 
as not related to the veteran's service-connected lumbar 
spine condition.  The examiner indicated that he reviewed the 
veteran's claims file and electronic medical records.   

In terms of medical history, the veteran reported that back 
pain began during service, but neck pain began in the past 
year.  After an examination of the veteran and a review of 
medical records, the examiner diagnosed the veteran with age-
related degenerated arthritic changes of the cervical, 
thoracic, and lumbar spine.  The examiner offered the opinion 
that the veteran's cervical and thoracic spine condition was 
not caused, by or the result, of the veteran's service 
connected lumbar spine condition.   

In terms of the veteran's knees, the veteran reported 
bilateral knee pain for approximately ten years.  After 
review of medical records, examination of the veteran, and x-
rays, the examiner offered the opinion that "[T]he only 
conclusion that I can make from this is that the changes seen 
on the knees are age related degenerative changes, which are 
normal to the ageing process and not in any way related to a 
distant fracture of the spine."

In October of 2005, a local medical practitioner wrote a 
letter to the VA in which he offered the opinion that the 
veteran's 1954 fall could have produced injuries not 
identifiable by x-ray at the time of the accident.  The 
practitioner reported that current x-rays revealed 
degenerative changes of the cervical spine with osteophyte 
formation at C6-C7 and also evidence of previous neck surgery 
due to cervical disc.  Finally, the practitioner respectfully 
disagreed with the VARO's finding that the veteran's cervical 
arthritis was not service connected.  The practitioner did 
not indicate what medical records, if any, he relied upon in 
formulating that opinion.  

Even if this correspondence was thought to be of equal 
probative value as the August 2004 and April 2005 detailed VA 
medical opinions, where there is a difference of medical 
opinion, the Court has stated that "[i]t is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence." Hayes v. Brown, 5 Vet. App. 
60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)). With regard to the weight to assign to 
medical opinions, the Court has held that "[t]he probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators . . ." Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993); see also Winsett v. West, 11 Vet. App. 
420 (1998) (Court affirmed the Board's decision which weighed 
two medical opinions, from an expert and a treating 
physician); Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(Board favoring one medical opinion over another is not 
error); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992) 
(Board may not ignore the opinion of a treating physician, 
but is free to discount the credibility of that statement).
 In the case at hand the veteran was provided with a VA exam 
regarding etiology of his cervical spine and knee complaints.  
The examiner offered a clear opinion that the veteran's 
current cervical and knee problems were not service 
connected.  To the extent possible, the veteran's medical 
records were collected  and the veteran was given ample 
opportunity and notice to provide any additional records in 
his possession.  In April of 2006 and again in July of 2006 
the veteran provided notice to the VA that he had no 
additional information or evidence to substantiate his claim.  

The Board finds that the August 2004 and April 2005 VA 
medical opinions, including a review of the veteran's medical 
history, are of greater probative value.  The Board notes 
that the VA examiner had the benefit of the veteran's claims 
file and medical records, whereas the local practitioner did 
not.  Finally, the Board recognizes that the pertinent 
medical evidence of record does not demonstrate that the 
veteran received or requested medical treatment for his neck 
or knees until 2004, approximately 48 years after his 
discharge from active duty.  
Based upon the above the Board finds that the preponderance 
of the evidence is against a finding of service connection 
for the veteran's cervical and bilateral knee complaints.  


ORDER

Entitlement to service connection for degenerative arthritis 
of the cervical spine is denied.

Entitlement to service connection for degenerative arthritis 
of the right and left knee is denied.  



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


